IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-88,821-01


                      EX PARTE VICTOR ALDABA SALCEDO, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 31673-A IN THE 3RD DISTRICT COURT
                              FROM ANDERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to capital murder

and was sentenced to life imprisonment without possibility of parole. He did not appeal his

conviction.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance

resulting in an involuntary plea of guilty. Applicant alleges that trial counsel failed to adequately



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                          2

consult with him or provide him with access to the discovery in the case, failed to investigate, failed

to negotiate for a lesser charge or seek mitigation of punishment, failed to file a motion for a change

of venue, and advised him to plead guilty because he had no defense to the charges. Applicant

alleges that there was evidence suggesting that he was insane at the time of the offense and that he

did not actually cause the death of the victim, but that trial counsel did not make use of this evidence.

Applicant also alleges that he did not understand the nature and consequences of his plea.

Specifically, Applicant alleges that he did not understand that he was pleading guilty in exchange

for a life sentence without possibility of parole. Because the State elected not to seek the death

penalty before Applicant decided to plead guilty, it is not clear from the record what benefit, if any,

Applicant received in exchange for his plea of guilty.

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel and

involuntary plea. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07,

§ 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall first supplement the record with a transcript of the plea hearing. The trial

court shall then make findings of fact and conclusions of law as to whether the performance of
                                                                                                      3

Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient performance prejudiced

Applicant. The trial court shall make findings of fact and conclusions of law as to whether

Applicant’s guilty plea was knowingly and voluntarily entered. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish